Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-16-00774-CR

                                   Delfino LOPEZ Jr.,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CRN001126 D4
                       Honorable Oscar J. Hale Jr., Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 27, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice